RAKER, Judge,
concurring.
I disagree with the holding of the Court that parent-child immunity does not apply to stepparents who genuinely stand in loco parentis to the child of a spouse of a former marriage. Although I would apply the doctrine of parental immunity to include a stepparent who genuinely stands in loco parentis, I would affirm the judgment of the trial court in the instant case, because the trial judge found as a matter of fact that the stepmother, Elizabeth M. Warren, did not attain that status. I therefore join in the judgment of the Court.
This Court was asked to reconsider the long-standing rule of parent-child immunity as recently as 1986, in Frye v. Frye, 305 Md. 542, 505 A.2d 826 (1986). Following a comprehensive analysis of the doctrine, a review of the current status of the doctrine in our sister jurisdictions, and a recognition that Maryland is in the small minority of states retaining parental immunity, this Court declined to abrogate parent-child immunity in actions sounding in negligence or to exclude motor torts from such immunity. Observing that this State is out of step with the rest of the nation, this Court nonetheless refused to change the rule, holding that the change, if at all, should come from the General Assembly.
*632In Frye, we noted our “abiding belief that the parent-child immunity rule enhances the public policy in that it subserves the repose of families and the best interests of society by preserving the peace and harmony of society and of the families composing society.” Frye, 305 Md. at 552, 505 A.2d at 831. Nothing new has been argued to us since this Court declined to abrogate the doctrine. Moreover, Judge Orth, writing for the Court in Frye, invited the legislature to consider the wisdom of the doctrine, because the exclusion of motor torts from the parent-child immunity rule would inevitably have some impact on Maryland’s statutory insurance scheme and the social policy it furthers. The General Assembly has taken no steps in this area. Thus, I believe the principle of stare decisis and the inaction of the legislature militate against abolition of parent-child immunity today. See Abramson v. Reiss, 334 Md. 193, 207-08, 638 A.2d 743, 750 (1994). The majority does not effect such a change, and I concur; were we writing on a clean slate, however, I might find otherwise. See Harrison v. Montgomery Co. Bd. of Educ., 295 Md. 442, 458, 456 A.2d 894, 902 (1983) (defining stare decisis as “the policy which entails the reaffirmation of a decisional doctrine of an appellate court, even though if [the issue were] considered for the first time, the Court might reach a different conclusion”).
Given the unwavering commitment by this Court to the parent-child tort immunity rule, I find no justification for refusing to apply the rule to a stepparent who genuinely stands in loco parentis to the child of a spouse by a former marriage. The majority recognizes that “[i]t has been generally accepted that parent-child immunity rests on three policy justifications in addition to preservation of family harmony: preservation of parental discipline and control, prevention of fraud and collusion, and the threat that litigation will deplete family resources.” Majority opinion at 625. These same justifications apply equally to a home presided over by a stepparent as a natural parent. The Supreme Court of California stated the considerations well in Trudell v. Leatherby, 212 Cal. 678, 300 P. 7 (1931), overruled on other grounds by *633Gibson v. Gibson, 3 Cal.3d 914, 479 P.2d 648, 92 Cal.Rptr. 288 (1971) (abrogating parent-child immunity generally):
The same vexatious conditions created in the family circle by litigation between parent and child would result from like litigation instituted by a minor against the stepfather or stepmother when the minor has been taken into, and is a member of, the household of the latter. We can see no good reason why we should apply the rule in one case and deny its application in the other. If the reason for its application in one instance is sound, it must be equally so in the other, as the conditions brought about by the violation of this rule are the same in each instance.
Trudell, 300 P. at 9-10.
The majority reasons, “When examining the role of a stepparent in today’s family, we must focus not only on the fact that stepparenting is more common now than when we first adopted parent-child immunity, but we must also recognize the many duties imposed by the biological relationship between natural parents and children.” Majority opinion at 628. Noting that “obligations between natural parent and child are reciprocal,” the majority concludes that an extension of immunity to stepparents would “provide the benefit of being a parent without any of the attendant obligations.” Id. at 629. That might be true if the mere, fact of marriage between a natural parent and a stepparent would give rise to stepparent immunity. If, however, a stepparent can acquire immunity only by undertaking to serve in loco parentis to the child, then immunity will depend on the stepparent’s decision to shoulder the responsibilities of child rearing; thus, the benefits and burdens of parenthood will be linked. In this age where stepparenting is commonplace, we ought not discourage a stepparent from assuming parental duties, particularly when his or her spouse is the custodial parent.
It makes no sense to distinguish between a natural or adoptive parent, on the one hand, and one standing in loco parentis to the child, on the other hand. Barry v. Schorling, *6342 Ohio App.3d 110, 440 N.E.2d 1216,1218 (1981). I agree with the view endorsed by the Minnesota Supreme Court in London Guarantee & Accident Co. v. Smith, 242 Minn. 211, 64 N.W.2d 781 (1954), which held that the rule which bars an unemancipated child from maintaining a tort action against a parent applies to a stepparent who stands in loco parentis to a minor child. The Court said:
Whatever may be said of the merits of the rule which bars a personal injury action in ordinary negligence by an unemancipated minor against his parent—and it has been criticized effectively by respectable authorities—as long as it stands unchanged there is no justification for refusing to apply the rule to stepparents who genuinely stand in loco parentis to the child of a spouse by a former marriage. It does indeed seem contrary to public policy to discourage a stepfather from voluntarily assuming the unselfish, in loco parentis position to a child in need of .parental care.
64 N.W.2d at 785 (footnotes omitted).
The trial judge found that Elizabeth Warren was not standing in loco parentis to the minor child. Whether a stepparent has attained such status is primarily a question of intent to be determined in light of the circumstances peculiar to each case. Pope v. State, 284 Md. 309, 321-23, 396 A.2d 1054, 1062-63 (1979). I would not disturb the finding of the trial judge on this issue. I therefore join in the opinion of the Court in affirming the judgment of the Circuit Court for Queen Anne’s County.